Title: To James Madison from George W. Erving, 6 October 1808
From: Erving, George W.
To: Madison, James



No. 53.Duplicate.Sir,
Madrid October 6th. 1808.

I have the honor herewith to transmit to you an ordinance or "provision" of the Council of Castile, dated the 1st. Inst., issued in compliance with the order of the Supreme central "Junta", & commanding the other tribunals & authorities civil & religious of the kingdom, to pay obedience to the "Junta" as the depositary of the Royal Authority.
You will observe that the order of the "Junta" was given on the 26th. Ulto.; the delay of the Council in corresponding to it, produced a momentary inquietude which however has been entirely dissipated by this publication.
It appears by a letter from the Council to the Junta, of the 30th. ulto., that according to its antient practice on all occasions, it resolved to hear the "dictamen" of its fiscals, before acting upon the notification of the Junta, & to exercise that mature deliberation which is deemed to be not only its incontestable right, but which has always been a remarkable feature in its character: In the conclusion of the letter referred to, the Council after informing the Junta that pursuant to the written opinion of its fiscals, it had dispatched its circular letters, directing that "the Junta Central gubernative (omitting the word "suprema") should be respected & obeyed in all which the service of the king our Lord may require, & in benefit of the public cause;" the Council goes on to say, that nevertheless pursuing the imprescribtable rights of its institution, it shall address to the Junta hereafter the results of its reflexions, "fixed in the preservation & observance of our laws".  The Junta in a reply of the 1st. Inst. seem to manifest some little impatience at the delay which has occurred in the acquiescence of the Council, observing that all the other chief tribunals to which it addressed itself as, that of State, War, Indies, Inquisition, &ca. not only executed its orders instantly, but expressed also the utmost satisfaction in executing them.
On the latter part of the Council’s letter, the Junta states that tho’ it shall take into consideration the "result of the meditations of the Council" which it proposes to offer, it desires also that the Council will remember that neither in the whole body of laws, nor in the entire history of Spain, is there to be found a parallel to the actual state of the nation, a case where "dispersed & without the direction of the Council or of any other constituted authority", the throne not being vacant, or the king a minor, "without the assistance of those who might govern", that nation has spilt its blood, & poured forth the resources of its individuals "to liberate itself from the tyranny of the usurper of our Sovereign’s rights," &ca. &ca.  The reply enlarges somewhat upon the successful efforts which the nation has made; and then concludes with reminding the Council that it is proper for it to take into view the circumstances so different from those of any other times, & that it should recognize "the greater influence & authority which the government of a nation ought to have, which in the name of its king, & for his cause, has done all by itself alone, & without any assistance."
I intend by these remarks to point out a seed of dissention (as appears to me) which circumstances may probably ripen into opposition; tho’ I am rather inclined to believe, as the sentiment expressed by the Junta in conclusion of its letter, must be felt by the whole nation, that with whatever tenacity the Council may adhere to its maxim, "Nolumus leges "Hispaniæ" mutare", the Junta will be able to execute whatever plans of reform it may contemplate.  With the most perfect respect & consideration, I have the honor to be, Sir, Your very obt. Servt.

George W Erving


Postscript
Madrid Oct: 18, 1808
My letter No. 52 inclosed the official notification from the supreme Junta of government, of its formation: It has within a few days past named its ministers; Mr. Cevallos is again placed in the department of state: It has chosen Count Floridablanca President, and under his guidance indefatigable in its labours, & moderate in its temper is daily acquiring character & force: We understand (but are not yet notified) that the Junta takes the title of "Majesty" its individual Members of "Excellency"; it still Resides at Aranjuez, & whether or when it will move here is not yet determined on.
The Spanish force towards the Pyrennees is now 180.000 men at least; it has also been very much augmented in Catalunia: We do not learn that the french have received any reinforcements of consequence, and it is Expected that a very decisive blow has already been struck: it is Even said that the army under General Blake (between 50 & 60.000) has entirely defeated the french in a pitched battle, taking 17.000 &c &c.  I mention this, tho as yet a mere report, because there is Every appearance that the Spaniards will be able (if they have not already done it) entirely to destroy the remainder of the french troops yet in Spain.
The people of this city have since the departure of the french broke out from time to time into Excesses of a very odious & alarming character; and from a variety of causes, which I refrain from now dilating on, no sufficient means have Existed, or have been Employed for preventing such disorders.  On the morning of the 14th. two men were killed & dragged about the streets under the idea that they were frenchmen; tho it is now beleived that one was a German, the other a Swiss, & that they had both served for many years in the Spanish armies: In the afternoon of the same day this temper of the people was carried to the highest possible Excess.  They collected in immense numbers before the house of Baron Stroganoff the Russian minister, & insisted on his delivering up to them his french Servants: The Baron after Endeavouring in vain to persuade them to desist from their purpose, got into his carriage with a view of going to the Duke of Infantado President of the Council of Castile; he was scarcely out of his gate however when the people made him descend; but he succeeded in making his way thro the crowd on foot, & happily received no further injury.  Three hours at least had Elapsed from the commencement of the affair before any assistance arrived; but the duke of Infantado, the governor of the Council & others having gone to the house, & at the Same time a body of troops, the people were finally quieted & dispersed, rather by persuasion however than by force, and not before they had broken into the lower part of the house: it is remarkable enough that none of those who had so Entered were arrested!  It is also to be mentioned as a circumstance of importance in this affair that there is in Madrid from 12- to 15000 troops!
The duke of Infantado proposed to the Baron that he shoud deliver over to the government (which woud be responsible for their Security) the frenchman belonging to his family; the Baron at first Seemed disposed to do so, but on reflection determined not to; he told the duke, that "if the government found it necessary to compromize with the people by acts of Cowardice & baseness, he for his part woud never derogate from his own honor, & the dignity of his government by Similar concessions".  When these shocking proceedings came to the knowledge of the popes nuncio, the chargé d’affaires of Austria & myself we saw the strongest motives in them for immediately manifesting the interest which we took in the Russian Ministers situation, & therefore addressed to the Duke of Infantado a note, copy of which (No. 1) is herewith inclosed, as also copy of his reply (No. 2) and on the ensuing day we addressed to the Supreme Junta the Memorial (No. 4) inclosed to the Count Florida blanca in the note No. 3.  We received on the 15th. the note No. 5 from Baron Stroganoff inclosing (No. 6) his note of the Same date to the supreme Junta, in which he has demanded his passports.  My reply to the Baron is also herewith transmitted (No. 7).  Some correspondence has since passed between the Baron & the duke of Infantado, conciliatory on the part of the Duke; but the Baron is a man of inflexible character, & certainly will not withdraw his demand for passports; the affair is therefore of a nature to Excite a great deal of inquietude; tho it is pretty generally beleived here already, that if Russia has not taken a decided part with the Emperor of france against Spain, yet she is in perfect accord with him, or countenances his views toward this country.  It is probable that the outrages committed against the Russian Minister on the 14th. were caused rather by the prevalence of such reports, than by the circumstance of his having french Servants in his house; for no such objection to him was thought of when some time past it was supposed that Russia had Entered into a new coalition against france.  It is a new & terrible Situation in which foreign agents are placed when the people of the Country where they Reside can assert that such agents are Responsible to them for their Conduct or for the policy pursued by their Respective governments.  With the Most perfect Respect


G W E.
At the Moment of Closing this, we have received a reply from the Supreme Junta to the memorial (No. 4.); a copy of said reply (No. 8.), is added to the inclosures.

G. W. E.


